DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 07/01/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. 112(d) rejection has been withdrawn; and (2) the 35 U.S.C. 102(a)(1) rejection of claims 3, 4, and 9-11 over Yoshinaka et al. have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1-15
Withdrawn claims: None
Previously cancelled claims: None
Newly cancelled claims: None
Amended claims: 3, 5, and 9
New claims: None
Claims currently under consideration: 1-15
Currently rejected claims: 1-15
Allowed claims: None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshinaka et al. (U.S. 2010/0267847 A1).
Regarding claim 1, Yoshinaka et al. discloses a sweetener composition comprising rebaudioside A and mogroside V at a mass ratio of 95:5 ([0038]).
Yoshinaka et al. does not explicitly disclose the ratio of components as being within the claimed range of “95:5 to 99:1, excluding 95:5”.
However, MPEP 2144.05 I states: “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” The ratio disclosed in Yoshinaka et al. touches the claimed range and is thus adequate to deem the claimed range prima facie obvious.
Regarding claim 2, Yoshinaka et al. discloses a sweetener composition comprising rebaudioside A and mogroside V at a mass ratio of 95:5 ([0038]).
Yoshinaka et al. does not explicitly disclose the ratio of components as being within the claimed range of “95:5 to 98:2, excluding 95:5”.
However, MPEP 2144.05 I states: “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” The ratio disclosed in Yoshinaka et al. touches the claimed range and is thus adequate to deem the claimed range prima facie obvious.
As for claim 3, Yoshinaka et al. discloses a sweetener composition comprising a stevia extract comprising 95mass% or more of rebaudioside A ([0083]-[0084], “purified rebaudioside A”, which is interpreted as being 100 mass% rebaudioside A) and mogroside V, where rebaudioside A and mogroside V are mixed at a mass ratio of 95:5 ([0038]).
Yoshinaka et al. does not explicitly disclose the ratio of components as being within the claimed range of “95:5 to 99:1, excluding 95:5”.
However, MPEP 2144.05 I states: “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” The ratio disclosed in Yoshinaka et al. touches the claimed range and is thus adequate to deem the claimed range prima facie obvious.
As for claim 4, Yoshinaka et al. discloses the rebaudioside A may be purified or may be in a mixture with other steviol glycosides such as stevioside or rebaudioside C ([0084]). Where rebaudioside A is purified, the content of other steviol glycosides would be 0 mass%. Yoshinaka et al. thus effectively discloses the stevia extract as comprising a total amount of stevioside and rebaudioside C of 0.2 mass% or less.
As for claim 5, Yoshinaka et al. discloses the sweetener composition of claim 1 that is incorporated into a composition for oral administration ([0104]), wherein the composition additionally comprises orally-acceptable carriers ([0149]), and where the composition is a food or beverage ([0099]-[0100]).
As for claim 6, Yoshinaka et al. discloses the orally-administered composition as being a food or beverage ([0149]).
As for claim 7, Yoshinaka et al. discloses the orally-administered composition as comprising rebaudioside A and mogroside V in a total amount of 10-5000 ppm ([0105]).
Regarding claim 8, Yoshinaka et al. discloses a method for imparting sweetness to a composition orally administered or used for an oral cavity, wherein rebaudioside A and mogroside V are mixed in the composition at a mass ratio of 95:5 ([0104]).
Yoshinaka et al. does not explicitly disclose the ratio of components as being within the claimed range of “95:5 to 99:1, excluding 95:5”.
However, MPEP 2144.05 I states: “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” The ratio disclosed in Yoshinaka et al. touches the claimed range and is thus adequate to deem the claimed range prima facie obvious.
Regarding claim 9, Yoshinaka et al. discloses a method for imparting sweetness to a composition orally administered or used for an oral cavity, wherein rebaudioside A and mogroside V are mixed in the composition at a mass ratio of 95:5 ([0104]), and wherein the rebaudioside A is in the form of a stevia extract comprising 95mass% or more of rebaudioside A ([0083]-[0084], “purified rebaudioside A”, which is interpreted as being 100 mass% rebaudioside A).
Yoshinaka et al. does not explicitly disclose the ratio of components as being within the claimed range of “95:5 to 99:1, excluding 95:5”.
However, MPEP 2144.05 I states: “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” The ratio disclosed in Yoshinaka et al. touches the claimed range and is thus adequate to deem the claimed range prima facie obvious.
As for claim 10, Yoshinaka et al. discloses the rebaudioside A may be purified or may be in a mixture with other steviol glycosides such as stevioside or rebaudioside C ([0084]). Where rebaudioside A is purified, the content of other steviol glycosides would be 0 mass%. Yoshinaka et al. thus effectively discloses the stevia extract as comprising a total amount of stevioside and rebaudioside C of 0.2 mass% or less.
As for claim 11, Yoshinaka et al. discloses the orally-administered composition as comprising rebaudioside A and mogroside V in a total amount of 10-5000 ppm ([0105]).
Regarding claim 12, Yoshinaka et al. discloses a method for improving the taste of a stevia extract comprising rebaudioside A ([0030]-[0031], [0034]), comprising the step of mixing the stevia extract with mogroside V ([0094]) at a mass ratio of 95:5 ([0089]).
Yoshinaka et al. does not explicitly disclose the ratio of components as being within the claimed range of “95:5 to 99:1, excluding 95:5”.
However, MPEP 2144.05 I states: “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” The ratio disclosed in Yoshinaka et al. touches the claimed range and is thus adequate to deem the claimed range prima facie obvious.
As for claim 13, Yoshinaka et al. discloses the stevia extract as comprising 95mass% or more of rebaudioside A ([0083]-[0084], “purified rebaudioside A”, which is interpreted as being 100 mass% rebaudioside A).
As for claim 14, Yoshinaka et al. discloses the rebaudioside A may be purified or may be in a mixture with other steviol glycosides such as stevioside or rebaudioside C ([0084]). Where rebaudioside A is purified, the content of other steviol glycosides would be 0 mass%. Yoshinaka et al. thus effectively discloses the stevia extract as comprising a total amount of stevioside and rebaudioside C of 0.2 mass% or less.
As for claim 15, Yoshinaka et al. discloses the taste to be improved as being bitterness and/or lingering sweetness ([0029]-[0030]).
Response to Arguments
Claim Rejections - 35 U.S.C. § 112: Applicant has overcome the 35 U.S.C. § 112(d) rejection of claim 5 based on amendment to the claim. Accordingly, the 35 U.S.C. § 112(d) rejection has been withdrawn.
Claim Rejections - 35 U.S.C. § 102(a)(1) of claims 3, 4, and 9-11 over Yoshinaka et al.: Applicant has overcome the 35 U.S.C. § 102(a)(1) rejections of claims 3, 4, and 9-11 based on amendments to the claims. Accordingly, the 35 U.S.C. § 102(a)(1) rejections have been withdrawn. However, upon further consideration, new grounds of rejection are made under 35 U.S.C. § 103 in view of Yoshinaka et al.
Claim Rejections - 35 U.S.C. § 103 of claims 1, 2, 5-8, and 12-15 over Yoshinaka et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant first argued that Yoshinaka et al. discloses a preference for a narrower rebaudioside A:mogroside V ratio than 95:5 to 60:40 (Applicant’s Remarks, p. 6, ¶3). Applicant asserted experimental data from the reference purporting to show that “the sweetness quality becomes closer to that of the 5% aqueous sugar solution until the ratio reaches 60:40” (Applicant’s Remarks, p. 6, ¶4). Applicant then determined that Yoshinaka et al. teaches that a 100% rebaudioside A solution had less sweetness quality improvement than the preferred ratios and concluded that Yoshinaka et al. “does not teach evaluating sweetener compositions with a ratio of rebaudioside A and mogroside V of 95:5 to 99:1, excluding 95:5, which is outside the ranges of Yoshinaka, but rather suggests that ratios higher than 95:5 would have less improvement in sweetness quality” (Applicant’s Remarks, p. 7, ¶1). Applicant further suggested that Yoshinaka et al. actually teaches away from ratios higher than 95:5 (Applicant’s Remarks, p. 7, ¶2). Applicant then asserted data in the present specification purporting to show that a ratio of 96.2:3.8 had “less lingering sweetness and had quickness of sweetness expression in the oral cavity closer to that of sugar” (Applicant’s Remarks, p. 7, ¶3).
At the outset, none of the asserted data is commensurate in scope with the present claims, which straightaway renders Applicant’s arguments unpersuasive. MPEP 716.02(d). Both the experimental data sets in Yoshinaka et al. and the present specification involve the tasting of aqueous solutions of the claimed composition, but none of the claims are so limited. Claim 1 merely requires a sweetener composition comprising rebaudioside A and mogroside V, in any amount, so long as the relative amounts fall within the claimed ratios. The claimed sweetener compositions do not have to be consumed in aqueous compositions, are not restricted to excluding other known sweetening components or sweet-taste modifying agents, and are not even required to be present above a taste detection threshold. The dependent claims provide additional limitations that address some of those broad issues, but no dependent claim is as narrow as the asserted experimental data.
Further, MPEP 2123 II states: “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” That Yoshinaka et al. may disclose a preference for a narrower range that falls below the end point of the disclosed broader range of ratios, the reference is relied on as simply teaching the ratio of 95:5 ([0038]), and the preferred range does not constitute teaching away from the broader range. 
Next, that the asserted data for the 60:40 ratio of Yoshinaka et al. has the closest sweetness quality to 5% aqueous sugar is of no consequence. The present claims do not require the sweetener composition to have any particular taste. The lack of any taste requirement likewise undermines all of Applicant’s subsequent arguments pertaining to the instruction of Yoshinaka et al. allegedly teaching away from ratios within the claimed range.
The experimental data of Yoshinaka et al. and the present specification are also not comparable due to having (i) different sweetener concentrations (sweetness comparable to a 5% aqueous sugar solution in Yoshinaka et al. and a 6% aqueous sugar solution in the data in the present specification), (ii) measurement criteria that are different between the two (overall “sweetness quality” in Yoshinaka et al. and four specific sweetness characteristics in the present specification, p. 17, l. 14 – p. 18, l. 15), and (iii) no apparent pH measurement in the data of the present specification, even though pH in Yoshinaka et al. clearly shows variable results ([0186], Table 2).
Lastly, the claim rejections do not rely on any particular motivation to modify the disclosed range of Yoshinaka et al. to achieve a ratio in the claimed range. As noted, MPEP 2144.05 I states: “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” Simply because the claimed range and the disclosed range touch, the claimed range is prima facie obvious.
The rejections of claims 1-15 have been maintained herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claims 1-15 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793